THE STATE OF SOUTH CAROLINA
                          In The Supreme Court

              In the Matter of William Thomas Moody, Respondent.

              Appellate Case No. 2020-000172


                               Opinion No. 27960
                   Submitted March 11, 2020 – Filed April 8, 2020


                             RESTITUTION ORDERED


              John S. Nichols, Disciplinary Counsel, and Sabrina C.
              Todd, Senior Assistant Disciplinary Counsel, both of
              Columbia, for the Office of Disciplinary Counsel.

              J. Calhoun Watson, of Robinson Gray Stepp & Laffitte,
              LLC, of Columbia, for Respondent.


PER CURIAM: In this attorney disciplinary matter, Respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (the Agreement) pursuant to Rule 21, RLDE, Rule 413, SCACR.1 In the
Agreement, Respondent admits misconduct, consents to an order imposing
restitution, and consents to payment of the costs incurred in the investigation and
prosecution of this matter by ODC and the Commission on Lawyer Conduct (the
Commission). We accept the Agreement, order Respondent to pay $5,128 in
restitution, and order Respondent to pay the costs incurred in the investigation and
prosecution of this matter. The facts, as set forth in the Agreement, are as follows:




1
 The Court disbarred Respondent in 2014. In re Moody, 410 S.C. 334, 764 S.E.2d 519 (2014).
The conduct in this matter occurred prior to his disbarment and was not the subject of
Respondent's disbarment.
                                       Facts

In May 2012, Respondent represented A.K., the defendant in an automobile
accident lawsuit in magistrate's court. Following the trial, judgment was entered
for the plaintiff in the amount of $5,128. That same day, A.K. gave Respondent a
check, made payable to Respondent, for the full amount of the judgment.
Respondent endorsed and cashed the check, but did not disburse the proceeds to
the plaintiff's attorney. A.K. paid the judgment a second time in 2014 to prevent
his license from being suspended.

                                        Law

Respondent admits that by his conduct he violated Rule 1.15(d), RPC, Rule 407,
SCACR (failing to promptly disburse funds that a client or third party is entitled to
receive), and Rule 8.4(e), RPC, Rule 407, SCACR (prohibiting conduct prejudicial
to the administration of justice).

Respondent also admits his conduct constitutes grounds for discipline pursuant to
Rule 7(a)(1) and (5), RLDE, Rule 413, SCACR (violating or attempting to violate
the Rules of Professional Conduct).

                                    Conclusion

We find Respondent's misconduct warrants the payment of restitution to A.K. See
Rule 7(b)(5), RLDE, Rule 413, SCACR (allowing the sanction of "restitution to
persons financially injured, [and] repayment of unearned or inequitable attorney's
fees or costs advanced by the client"). Accordingly, we accept the Agreement and
order Respondent to pay $5,128 in restitution to A.K. Additionally, within thirty
(30) days of the date of this opinion, Respondent shall pay the costs incurred in the
investigation and prosecution of this matter by ODC and the Commission or enter
into a reasonable payment plan with the Commission to pay the same.


RESTITUTION ORDERED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.